Exhibit 10.1

 

October 19, 2005

 

Federal Services Acquisition Corporation

900 Third Avenue, 33rd Floor

New York, New York  10022

 

Re:          Initial Public Offering

 

Gentlemen:

 

This letter is being delivered to you in accordance with the Underwriting
Agreement (the “Underwriting Agreement”) entered into by and between Federal
Services Acquisition Corporation, a Delaware corporation (the “Company”), and
CRT Capital Group LLC (the “Underwriter”), relating to an underwritten initial
public offering (the “IPO”) of the Company’s units (the “Units”), each comprised
of one share of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), and two warrants, each of which are exercisable for one share
of Common Stock (each, a “Warrant”). Certain capitalized terms used herein are
defined in paragraph 10 hereof.

 

In order to induce the Company and the Underwriter to enter into the
Underwriting Agreement and to proceed with the IPO, and in recognition of the
benefit that such IPO will confer upon the undersigned as a stockholder of the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agrees with
the Company as follows:

 

1.             If the Company solicits approval of its stockholders of a
Business Combination, the undersigned will vote all Insider Shares and IPO
Shares owned by him in accordance with the majority of the votes cast by the
Public Stockholders.

 

2.             In the event that the Company fails to consummate a Business
Combination within 18 months from the effective date (“Effective Date”) of the
registration statement relating to the IPO or 24 months under the circumstances
described in the prospectus relating to the IPO (the first to occur of such
dates, the “Transaction Failure Date”), the undersigned will take all reasonable
actions within his power to (i) cause the Trust Fund to be liquidated and
distributed to the holders of the IPO Shares as soon as practicable but in no
event later than 60 (sixty) calendar days after the Transaction Failure Date and
(ii) cause the Company to dissolve and liquidate as soon as practicable (the
earliest date on which the conditions in clauses (i) and (ii) are both satisfied
being the “Liquidation Date”). The undersigned hereby waives any and all right,
title, interest or claim of any kind in or to any distributions of the Trust
Fund as a result of such distribution with respect to his Insider Shares
(“Claim”) and hereby waives any Claim the undersigned may have in the future as
a result of, or arising out of, any contracts or agreements with the Company and
will not seek recourse against the Trust Fund for any reason whatsoever. The
undersigned hereby agrees that the Company shall be entitled to reimbursement
from the undersigned for any distribution of the Trust Fund received by the
undersigned in respect of such

 

--------------------------------------------------------------------------------


 

person’s Insider Shares. The undersigned agrees to indemnify and hold harmless
the Company, jointly and severally with Peter M. Schulte, against any and all
loss, liability, claims, damage and expense whatsoever (including, but not
limited to, any and all legal or other expenses reasonably incurred in
investigating preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) which the Company may become subject as a
result of any claim by any vendor or other person who is owed money by the
Company for services rendered or products sold, or any claim by any target
business, but only to the extent necessary to ensure that such loss, liability,
claim, damage or expense does not reduce the amount in the Trust Fund.

 

3.             The undersigned acknowledges and agrees that the Company will not
consummate its initial Business Combination with any company which is affiliated
with one or more of the Insiders. Without limiting the generality of the
foregoing, in no event will the Company seek to acquire as an initial Business
Combination any of the portfolio companies in which any private equity funds
managed by the undersigned or Peter M. Schulte have an investment.

 

4.             In order to minimize potential conflicts of interest which may
arise from multiple affiliations, the undersigned will present to the Company
for its consideration, prior to presentation to any other person or company, any
suitable opportunity to acquire a Target Business, until the earlier of the
consummation by the Company of a Business Combination, the distribution of the
Trust Fund or until such time as the undersigned ceases to be an officer,
director and stockholder of the Company, subject to any pre-existing fiduciary
obligations the undersigned might have, including any portfolio company managed
by CMEP.

 

5.             Neither the undersigned, any member of the family of the
undersigned, nor any Affiliate of the undersigned will be entitled to receive
and will not accept any compensation for services rendered to the Company prior
to or in connection with the consummation of the Business Combination, provided
that commencing on the effective date of the IPO, CM Equity Management, L.P.
(“Related Party”) shall be allowed to charge the Company $7,500 per month to
compensate it for the Company’s use of Related Party’s offices, utilities and
personnel. The undersigned shall also be entitled to reimbursement from the
Company for his out-of-pocket expenses incurred in connection with seeking and
consummating a Business Combination.

 

6.             Neither the undersigned, any member of the family of the
undersigned, nor any Affiliate of the undersigned will be entitled to receive,
or accept, a finder’s fee or any other compensation in the event the
undersigned, any member of the family of the undersigned or any Affiliate of the
undersigned originates a Business Combination.

 

7.             The undersigned will escrow his Insider Shares for the three year
period commencing on the Effective Date subject to the terms of a Stock Escrow
Agreement which the Company will enter into with an escrow agent acceptable to
the Company.

 

8.             The undersigned agrees to be Chairman of the Board of Directors
of the Company until the earlier of the consummation by the Company of a
Business Combination or the Liquidation Date. The undersigned’s biographical
information furnished to the Company and the Underwriter and attached hereto as
Exhibit A is true and accurate in all respects, does not omit any material
information with respect to the undersigned’s background and contains all of

 

2

--------------------------------------------------------------------------------


 

the information required to be disclosed pursuant to Section 401 of Regulation
S-K, promulgated under the Securities Act of 1933. The undersigned’s
questionnaires furnished to the Company and the Underwriter and attached hereto
as Exhibit B are true and accurate in all respects. The undersigned represents
and warrants that:

 

(a)           the undersigned is not subject to or a respondent in any legal
action for, any injunction, cease-and-desist order or order or stipulation to
desist or refrain from any act or practice relating to the offering of
securities in any jurisdiction;

 

(b)           the undersigned has never been convicted of or pleaded guilty to
any crime (i) involving any fraud or (ii) relating to any financial transaction
or handling of funds of another person, or (iii) pertaining to any dealings in
any securities and he is not currently a defendant in any such criminal
proceeding; and

 

(c)           the undersigned has never been suspended or expelled from
membership in any securities or commodities exchange or association or had a
securities or commodities license or registrations denied, suspended or revoked.

 

9.             The undersigned has full right and power, without violating any
agreement by which he is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this letter agreement and to serve as Chief Executive
Officer of the Company and Chairman of the Board of Directors of the Company.

 

10.           As used herein, (i) a “Business Combination” shall mean an
acquisition by merger, capital stock exchange, asset acquisition, stock
purchase, reorganization or otherwise, of an operating business in the federal
services or defense industry selected by the Company; (ii) ”Insiders” shall mean
all officers, directors and stockholders of the Company immediately prior to the
IPO; (iii) “Insider Shares” shall mean all of the shares of Common Stock of the
Company owned by an Insider prior to the IPO; (iv) “IPO Shares” shall mean the
shares of Common Stock issued in the Company’s IPO; (v) “Public Stockholders”
shall mean those persons other than the Insiders that are holders of IPO Shares;
(vi) “Target Business” shall mean any operating business in the federal services
and defense industries which the Company seeks to acquire in a Business
Combination; and (vii) “Trust Fund” shall mean the Trust Account established
under that certain Investment Management Trust Agreement, dated as of the date
hereof, between the Company and Continental Stock Transfer & Trust Company.

 

The undersigned acknowledges and understands that the Underwriter and the
Company will rely upon the agreements, representations and warranties set forth
herein in proceeding with the IPO. The Company and the undersigned acknowledge
that the Underwriter is an intended third party beneficiary of the provisions of
this letter agreement. In that regard, the Underwriter shall have the right in
its sole discretion, but not the obligation, to enforce the provisions of this
letter agreement. Nothing contained herein shall be deemed to render the
Underwriter a representative of, or a fiduciary with respect to, the Company,
its stockholders, or any creditor or vendor of the Company with respect to the
subject matter hereof.

 

3

--------------------------------------------------------------------------------


 

This letter agreement shall be binding on the undersigned and such person’s
respective successors, heirs, personal representatives and assigns. This letter
agreement shall terminate on the earlier of (i) the Business Combination Date
and (ii) the Liquidation Date; provided that such termination shall not relieve
the undersigned from liability for any breach of this agreement prior to its
termination.

 

This letter agreement shall be governed by and interpreted and construed in
accordance with the laws of the State of New York applicable to contracts formed
and to be performed entirely within the State of New York, without regard to the
conflicts of law provisions thereof to the extent such principles or rules would
require or permit the application of the laws of another jurisdiction.

 

No term or provision of this letter agreement may be amended, changed, waived,
altered or modified except by written instrument executed and delivered by the
party against whom such amendment, change, waiver, alteration or modification is
to be enforced.

 

 

 

/s/ JOEL R. JACKS

 

 

Joel R. Jacks

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

Signature

 

 

 

 

Accepted and agreed:

 

Federal Services Acquisition Corporation

 

 

 

 

 

By:

/s/ PETER M. SCHULTE

 

 

Name: Peter M. Schulte

 

Title: President and Secretary

 

 

4

--------------------------------------------------------------------------------